Exhibit 10.1

NOTICE AND FIRST AMENDMENT TO CREDIT AGREEMENT

THIS NOTICE AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated
as of March 3, 2016 and is entered into by any among NEWPAGE INVESTMENT COMPANY
LLC, a Delaware limited liability company and a debtor and debtor-in-possession
(“Holdings”), NEWPAGE CORPORATION, a Delaware corporation and a debtor and
debtor-in-possession (the “Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER
party hereto, each a debtor and debtor-in-possession, as Subsidiary Loan
Parties, the LENDERS party hereto, and BARCLAYS BANK PLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as
collateral agent for the Secured Parties.

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, and certain Subsidiaries of the Borrower
entered into that certain Superpriority Senior Debtor-In-Possession Term Loan
Agreement, dated as of January 26, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, all capitalized terms used herein
have the meanings ascribed to them in the Credit Agreement), with the
Administrative Agent, the Lenders from time to time party thereto and the other
parties thereto.

WHEREAS, in order to effectuate the allocation of Commitments, NM Term Loans and
Roll-Up Entitlements contemplated by Section 2.01 of the Credit Agreement or
otherwise contemplated by Paragraph 6 of the Final Financing Order, the Borrower
proposes, as contemplated by Paragraph 6(d) of the Final Financing Order, to
prepay a portion of the Initial NM Term Loans outstanding as of the date hereof
and increase the Delayed Draw NM Term Loan Commitments by an amount equal to the
principal amount of Initial NM Term Loans so repaid.

WHEREAS, Holdings and the Borrower have requested that the Lenders amend certain
provisions of the Credit Agreement and waive certain rights thereunder as set
forth herein and, subject to the satisfaction of the conditions set forth
herein, the Lenders are willing to do so, on the terms and conditions set forth
herein;

NOW, THEREFORE, it is agreed:

 

I. Prepayment.

Subject to the entry of the Final Financing Order, and notwithstanding anything
to the contrary in the Credit Agreement, at least one (1) Business Day prior to
the Delayed Draw NM Funding Date, the Borrower proposes to prepay Initial NM
Term Loans in an aggregate principal amount of approximately $5,454,729.85 at a
price equal to the principal amount of the Initial NM Term Loans so prepaid,
less the amount of Upfront Fees previously paid in respect of the Initial NM
Term Loans so repaid, as contemplated by Paragraph 6(d) of the Final Financing
Order. Such prepayment shall be accompanied by accrued and unpaid interest on
the Initial NM Term Loans so prepaid. The Borrower shall not be responsible for,
and the Lenders waive reimbursement of, any loss, costs or expenses contemplated
by Section 2.13 of the Credit Agreement with respect to such prepayment. The
time such prepayment is made by the Borrower is referred to as the “Prepayment
Effective Time.” Any prior notice of such prepayment required pursuant to
Section 2.07 or 2.08 of the Credit Agreement is hereby waived by the Lenders and
the Administrative Agent.



--------------------------------------------------------------------------------

II. Amendments to Credit Agreement.

Effective as of the Prepayment Effective Time (subject to the satisfaction of
the conditions set forth in Article III of this Agreement), and notwithstanding
anything to the contrary in the Credit Agreement (including the first sentence
of Section 2.01(e) thereof), the Credit Agreement is hereby amended to increase
the aggregate principal amount of Delayed Draw NM Term Loan Commitments by an
amount equal to the principal amount of Initial NM Term Loans prepaid pursuant
to Article I of this Agreement.

Any such additional Delayed Draw NM Term Loan Commitments (or, as applicable,
Delayed Draw NM Term Loans funded therefrom) shall have the same terms, and be
subject to the same conditions, as the Delayed Draw NM Term Loan Commitments in
effect prior to the Prepetition Effective Time (or, as applicable, Delayed Draw
NM Term Loans funded therefrom). Such additional Delayed Draw NM Term Loan
Commitments (or, as applicable, Delayed Draw NM Term Loans funded therefrom)
shall be allocated in accordance with Paragraph 6 of the Final Financing Order.

 

III. Effectiveness.

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions:

(a) the Administrative Agent shall have received a signature page to this
Agreement duly executed by each of Holdings, the Borrower, the other Loan
Parties and the Required Lenders; and

(b) the representations and warranties set forth in Article IV of this Agreement
shall be true and correct in all material respects as of the date of this
Agreement.

 

IV. Representations and Warranties.

The Borrower represents and warrants to the Required Lenders that, both before
and immediately after giving effect to this Agreement on the date hereof, the
following statements are true and correct:

1. Power and Authority. Each of the Loan Parties has all requisite limited
liability company, corporate or similar power and authority to enter into this
Agreement.

2. Authorization of Agreements. The execution and delivery of this Agreement and
the performance of its obligations under this Agreement have been duly
authorized by all necessary limited liability company, corporate or similar
action on the part of each Loan Party.

3. No Default or Event of Default. No Default or Event of Default has occurred
and is continuing.

4. Credit Agreement Representations and Warranties. The representations and
warranties set forth in Article 3 of the Credit Agreement and each of the other
Loan Documents are true and



--------------------------------------------------------------------------------

correct (or true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) on and as of
the date hereof (except to the extent that such representation or warranty
expressly relates to an earlier date, in which case such representations and
warranties shall be true and correct (or true and correct in all material
respects, in the case of any representation or warranty that is not qualified by
materiality) as of such earlier date).

 

V. Miscellaneous.

1. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(a) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified by this Agreement (the “Amended Credit Agreement”).

(b) Except as specifically modified by this Agreement, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) Except as expressly set forth herein, the execution, delivery and
performance of this Agreement shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of any Agent or Lender
under, the Credit Agreement, the Amended Credit Agreement or any of the other
Loan Documents, and shall not be considered a novation.

2. Headings and Construction. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Agreement. This
Agreement is a “Loan Document” executed pursuant to the Credit Agreement and
shall be construed, administered and applied in accordance with the terms and
provisions thereof.

3. Applicable Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE
BANKRUPTCY CODE.

4. Counterparts. This Agreement may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart to
this Agreement by facsimile or PDF shall be effective as delivery of a manually
executed counterpart of this Agreement and each party hereto shall be entitled
to rely on a facsimile signature of each other party hereto as if it were an
original.

5. Indemnities, Etc. Any rights, indemnities, releases, limitations on
liability, exculpatory provisions, privileges and protections granted to or
otherwise provided for the benefit of Barclays Bank PLC (whether in its capacity
as the Administrative Agent, the Lead Arranger or



--------------------------------------------------------------------------------

otherwise) or any of its Related Parties pursuant to the Credit Agreement
(including, without limitation, Article 9 and Section 10.04(h) thereof), the
Allocation Procedures (as defined in the Final Financing Order), the Commitment
Standard Terms (as defined in the Allocation Procedures) and/or the Financing
Orders (including, without limitation, Paragraph 6 of the Final Financing Order)
shall also apply to Barclays Bank PLC (in its capacity as the Administrative
Agent or otherwise) and its Related Parties with respect to the transactions
contemplated hereby.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEWPAGE INVESTMENT COMPANY LLC

NEWPAGE CORPORATION

ESCANABA PAPER COMPANY

LUKE PAPER COMPANY

NEWPAGE CONSOLIDATED PAPERS INC. NEWPAGE WISCONSIN SYSTEM INC. RUMFORD PAPER
COMPANY

WICKLIFFE PAPER COMPANY LLC

By:   /s/ Allen J. Campbell Name:   Allen J. Campbell Title:   Chief Financial
Officer

 

[Signature Page – Notice and First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent By:   /s/
Marguerite Sutton Name:   Marguerite Sutton Title:   Vice President

 

[Signature Page – Notice and First Amendment to Credit Agreement]